2014 WI 105

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               2013AP2702-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Jerry R. Albert, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Jerry R. Albert,
                                  Respondent.



                            DISCIPLINARY PROCEEDINGS AGAINST ALBERT

OPINION FILED:          August 20, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                            2014 WI 105
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.    2013AP2702-D


STATE OF WISCONSIN                               :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jerry R. Albert, Attorney at Law:

Office of Lawyer Regulation,                                            FILED
            Complainant,
                                                                   AUG 20, 2014
       v.
                                                                      Diane M. Fremgen
                                                                   Clerk of Supreme Court
Jerry R. Albert,

            Respondent.




       ATTORNEY      disciplinary         proceeding.       Attorney          publicly

reprimanded.



       ¶1   PER CURIAM.        This is a reciprocal discipline matter.

On December 9, 2013, the Office of Lawyer Regulation (OLR) filed

a     complaint    and     motion    pursuant        to   Supreme       Court        Rule

(SCR) 22.22       requesting    that      this   court         publicly      reprimand

Attorney Jerry R. Albert as reciprocal discipline identical to

that imposed by the Arizona Supreme Court.

       ¶2   Attorney       Albert   was    admitted       to     practice      law     in

Wisconsin    in    1971.     His    Wisconsin    law      license      is    currently
                                                                      No.        2013AP2702-D



suspended   for       failure   to    pay       State   Bar    of    Wisconsin        dues.

Attorney Albert is also admitted to practice law in Arizona.

       ¶3   The OLR's complaint noted that on June 25, 2013, the

Arizona Supreme Court reprimanded Attorney Albert for knowingly

making a false statement by omission when he failed to tell the

court that a question he planned to ask during a criminal trial

was redacted so as to make it appear that the defendant had

contradicted herself on the material point, when in fact she had

not.    The Arizona Supreme Court found that this act violated

ER 3.3(a)   and       8.4(d)    of   the    Arizona      Rules       of     Professional

Conduct, Rule 42, Ariz.R.Sup.Ct.                  Attorney Albert admitted the

allegation and agreed that a reprimand was appropriate.

       ¶4   Attorney Albert did not notify the OLR of the Arizona

reprimand within 20 days of its effective date.

       ¶5   On February 18, 2014, Attorney Albert filed a response

to the OLR's complaint and motion, in which he stated that he

did not object to the imposition of discipline reciprocal to

that imposed in Arizona.
       ¶6   Under SCR 22.22(3), in reciprocal discipline matters,

this court shall impose the identical discipline unless one of

the enumerated exceptions is shown.                 There is no indication that

any of those exceptions apply in this case.

       ¶7   IT    IS    ORDERED      that       Jerry   R.    Albert        is     publicly

reprimanded      as    discipline    reciprocal         to    that   imposed        by   the

Arizona Supreme Court.




                                            2
    No.   2013AP2702-D




1